DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites that the placement portion is configured to support the rolled medium “from a vertically downward direction side of the recording device…” This language is ambiguous. One thing cannot be supported “from a direction.” Furthermore, the recitation that the claimed placement portion is “curved to be convex in the vertically upward direction” is ambiguous. Something cannot be convex in a direction because convexity and concavity do not themselves have directions. Rather, it could be said that a convex portion of the placement portion has an apex higher in the vertical direction than a rest of the convex portion, or something to that effect. Clarification is required. 
Because claims 3 and 4 depend from claim 1, they are also rejected on this basis. 

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claim recites “a vertically downward direction.” However, claim 1, from which claim 3 depends, recites “a vertically downward direction side of the recording device.” It is not clear whether these two directions are intended to refer to the same direction or different directions. Clarification is required. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 is rejected under 35 U.S.C. 103 as being unpatentable over Tenpaku et al. (2013/0043340) in view of Eyles et al. (9,748,749).

 	Regarding claim 1, Tenpaku teaches a recording device comprising: 
a winding unit (fig. 1, item 37) configured to wind a medium (fig. 1, item R) into a roll shape to form a rolled medium (see fig. 1), wherein 
the winding unit includes 
a rail (fig. 1, item 39a) extending in a first direction (fig. 1, into page) and 
a support mechanism (fig. 4, items 8) supported on the rail and configured to move in the first direction ([0042], note that base portion 8 can slide along rail 39a), 
the support mechanism includes 
a placement portion (fig. 4, item 22) configured to support the rolled medium from a vertically downward direction side of the recording medium (see fig. 4, [0098], note that winding unit can have elevating mechanism, see 112 rejection), and 
a position adjustment unit configured to raise the placement portion in a vertically upward direction (see figs. 4 and 6-8),
the first direction corresponds to a central axis of the rolled medium (see fig. 1).
Tenpaku does not teach wherein when viewed from a second direction intersecting the central axis of the rolled medium 
(Examiner is aware that Eyles is directed to a cable holding portion, not a roll holding portion as disclosed by Tenpaku. Nonetheless, Examiner maintains that it would have been obvious to apply the holding portion of Eyles to any number of devices where holding a cylindrical body, e.g., pipes, cable bundles, media rolls, was a consideration).

Claim(s) 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Tenpaku in view of Eyles as applied to claim 1 above, and further in view of Kretzschmar (2,038,660).
 	Regarding claim 3, Tenpaku in view of Eyles teaches the recording device according to claim 1. Tenpaku in view of Eyles does not teach
wherein the position adjustment unit includes 
a shaft extending in the second direction, 
a lever fixed to the shaft and configured to rotate with the shaft serving as a fulcrum, at least one cam fixed to the shaft, the at least one cam being configured to rotate to convert rotational movement of the lever into oscillatory movement in the vertically upward direction or the vertically downward direction, a rising and lowering portion configured to rise in the vertically upward direction or configured to lower in the vertically downward direction by the at least one cam and that supports the placement portion, and a base housing the rising and lowering portion, and the lever intersects the second direction.
Kretzschmar teaches this (Kretzschmar, see figs. 1-4, Note position adjustment unit 6, lever 16, cam 100 and unlabeled shaft in fig. 3, connecting handle opening 52 to the central pump operating part 54). It would have been obvious to one of skill in the art at the time of invention to use the raising and lowering arrangement disclosed by Kretzschmar in the device disclosed by Tenpaku in view of Eyles because doing so would amount to the substitution of one known raising/lowering mechanism for another to obtain predictable results.  	Regarding claim 4, Tenpaku in view of Eyles and Kretzschmar teaches the recording device according to claim 3, further comprising: 
a second support mechanism; and 
a second lever disposed in the second support mechanism, 
wherein a position of the lever in the second direction is different from a position of the second lever in the second direction such that the lever and the second lever do not interfere with each other when the lever and the second lever are rotated with the shaft serving as a fulcrum (Note that, upon application of Kretzschmar’s raising/lowering mechanism to both of the position adjustment mechanisms disclosed by Tenpaku, the claimed limitations would be met. In other words, the resultant device would have two levers each positioned at different positions along the shaft so as not to interfere and allow for independent movement of the two placement portions).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in light of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853